Citation Nr: 0218848
Decision Date: 11/22/02	Archive Date: 02/07/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-05 068	)	DATE NOV 22, 2002
	)
	)

On appeal from the Department of Veterans Affairs Medical and Regional Office Center in Sioux Falls, South Dakota


THE ISSUE

Whether the rating decision of May 31, 1977, wherein the RO reduced the evaluation for spinal nerve injury residuals from 60 percent to 30 percent and terminated entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) constituted clear and unmistakable error (CUE).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veterans DD Form 214 for the period of active service from March 1967 to March 1970 documents total active military service of more than three years and eight months.  There is an earlier DD Form 214 showing entry into active service in October 1963 and separation in December 1964 with more than nine months of active service credited for this period. 

This matter is on appeal to the Board of Veterans Appeals (Board) from the Department of Veterans Affairs (VA) Medical and Regional Office Center (M&ROC) in Sioux Falls, South Dakota.

According to the record, the veteran appeared at a Board hearing held in August 2002 at the M&ROC.  There is no transcript of the hearing on account of equipment failure.  The veteran declined the option of another hearing that the Board offered in October 2002.


FINDINGS OF FACT

1.  The M&ROC in rating decisions of September 1970 and October 1970 granted a 60 percent disability evaluation for service-connected disability and entitlement to a TDIU from March 1970.

2.  The M&ROC rating decisions in June 1972, March 1973 and December 1975 that continued the 60 percent schedular evaluation and the TDIU were based on medical evidence.

3.  The M&ROC issued a rating decision on May 31, 1977 after VA examination in May 1977 reducing the disability evaluation for peripheral nerve disability from 60 percent to 30 percent and terminated a TDIU effective in September 1977. 

4.  The veteran did not complete an appeal of the May 31, 1977 M&ROC rating decision; in November 2001 the M&ROC received his claim of CUE in that decision.

5.  The May 31, 1977, rating decision wherein the M&ROC terminated entitlement to a TDIU and reduced the 60 percent schedular evaluation for spinal nerve injury residuals to 30 percent was made without adherence to applicable adjudication standards as reflected in the pertinent law and regulations. 

6.  The rating decision of May 31, 1977 did contain an error of law, it did not constitute a valid exercise in rating judgment and application of law.


CONCLUSION OF LAW

The rating decision of May 31, 1977, wherein the M&ROC terminated a TDIU and reduced the 60 percent evaluation for spinal nerve injury residuals to 30 percent did constitute CUE.  38 U.S.C.A. §§ 355, 4005 (in effect in 1977); 38 C.F.R. §§ 3.1(q), 3.103, 3.104, 3.105, 3.343, 3.344 (1977). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the M&ROC received the veterans initial VA benefit application for a spinal nerve injury residuals soon after his separation from military service in 1970.  The M&ROC in September 1970 considered service medical records and VA medical records when it granted service connection for disability it rated as residuals of fracture of the cervical vertebra with involvement of spinal roots, C5 to T5 area, and neurological deficit.  The M&ROC assigned a 60 percent rating under Diagnostic Codes 5285-8510-8519 effective from March 1970.  

The M&ROC issued another rating decision in October 1970 that granted a TDIU effective in March 1970.  It was noted that the veteran was unable to secure any type of gainful employment due to his service-connected spine injury.  A March 1971 letter, in essence, advised him that he could not be placed in a vocational rehabilitation training program.

The record shows that the veteran reported no substantial employment on VA employment questionnaires he completed in 1971, 1972, 1973 and 1974.  There was minimal VA medical evidence of record from 1972 and 1973.  The M&ROC issued several rating decisions during this period that continued the initial rating for the spine injury residuals and a TDIU.  On a June 1972 rating decision it was noted that an examination was canceled after discussion with the medical member of the board.  It was recorded that the veteran continued without employment which was shown through other information submitted to the M&ROC through 1976.

The record included various contemporaneous documents through early 1977 related to the veterans participation in VA sponsored training.  Early in 1974 it was noted he attended school full time and could not complete a work study program.  In August 1974, a VA vocational rehabilitation specialist asked for an examination to determine the veterans need for medical or dental treatment as a vocational training program participant.  He apparently was removed from training status as his May 1976 correspondence sought reentry.  He provided evidence of participation in a flight training program but that his attendance was felt to be highly questionable.  Early in 1997 a report of contact confirmed he was in such a program.  However a note dated in February 1977 indicated he had been in such training three times and that it was considered infeasible.  

The VA examination in May 1977 included psychiatry and general medical evaluations.  On the general medical examination it was noted that the veteran was going to school and had not missed any school because of disability.  The examiners diagnoses were fracture of the cervical spine not found by X-ray and residuals of trauma to the cervical spine with involvement of C5-D5 manifested by numbness as described and tremor of the hand.  

The M&ROC considered the examination when it issued the May 31, 1977 rating decision.  The rating board noted that the vocational rehabilitation service requested the examination and it referred to previously mentioned VA hospital reports from the early 1970s and previous rating decisions.  There was extensive reporting of the May 1977 examination.  

The rating board noted that 38 C.F.R. § 3.105(e) applied, and that the service-connected disabilities were not considered being of sufficient severity to prevent him from following some type of substantially gainful employment.  The rating board determined that the service-connected disability should be rated 30 percent under Diagnostic Code 8510 for incomplete paralysis, upper radicular group, spinal roots C5-T5 with numbness of the left (minor) posterior shoulder and arm.  The rating board terminated the TDIU.  

The M&ROC issued notice in June 1977 that advised the veteran of the reduction and his right to submit evidence.  He disagreed with the reduction and the M&ROC issued a statement of the case (SOC) in October 1977.  The SOC law and regulations were 38 C.F.R. §§ 3.340, 3.341 and 4.16 and Diagnostic Code 8510.  According to a report of contact in January 1978, he did not wish to pursue either of his appeals currently awaiting his 1-9.

The record reflects that the veterans correspondence to the M&ROC in December 1977 was accepted as a claim for increase.  The Board in November 1981 issued a decision that affirmed an M&ROC decision to continue the 30 percent rating.

The M&ROC issued a decision in September 2000 that granted entitlement to a TDIU effective in April 2000.  Thereafter in February 2002 the M&ROC increased the radicular group rating to 60 percent from April 2001 that led to his claim for an earlier effective date retroactive to 1977.  




The veteran wrote in November 2001 that the M&ROC had committed CUE in the May 31, 1977 rating decision through illegal reduction of the schedular rating and termination of the TDIU.  

In subsequent correspondence in 2001 he noted as well that the initial rating and TDIU had been affirmed on several previous occasions, and that he was denied the right to appeal to the Board.  In July 2002 and September 2002 he added that CUE existed when the rating board in May 1977 did not apply various applicable provisions including 38 C.F.R. §§ 3.343 and 3.344.


Criteria

Initially, the Board notes that the veteran did not file a substantive appeal of the May 31, 1977 rating decision and that the decision is final.  38 U.S.C.A. § 4005 then in effect.

A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

VA regulations provide that previous determinations which are final and binding...will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior decision will be reversed or amended.  Id.

Clear and unmistakable error requires more than a disagreement on how the facts are weighed or evaluated; the appellant must show that the correct facts, as they were known at the time, were not before the adjudicator or that pertinent regulatory or statutory provisions were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or evaluated cannot constitute clear and unmistakable error, and the allegation of clear and unmistakable error must specifically state what error and how the outcome would have been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence that was not of record at the time of the decision cannot be used to determine if clear and unmistakable error occurred.  Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994).

Notice means written notice sent to a claimant or payee at his latest address of record.  38 C.F.R. § 3.1(q).

Total ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent evaluation or, with less disability, where the requirements of paragraph 16, page 5 of the rating schedule are present or where, in pension cases, the requirements of paragraph 17, page 5 of the schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under the provisions of § 3.340.  However, if the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided That, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, 

(2) disabilities resulting from common etiology or a single accident, 

(3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.

For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  

The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b).

Statement of policy. Every claimant has the right to written notice of the decision made on his or her claim, the right to a hearing, and the right of representation. Proceedings before VA are ex parte in nature, and it is the obligation of VA to assist a claimant in developing the facts pertinent to the claim and to render a decision which grants every benefit that can be supported in law while protecting the interests of the Government. The provisions of this section apply to all claims for benefits and relief, and decisions thereon, within the purview of this part 3.  38 C.F.R. § 3.103(a).

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified shall become final if an appeal is not perfected as prescribed in Rule 18 (§ 19.118).  38 C.F.R. § 19.153 (1977).

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal. 38 C.F.R. § 20.200, in accord 38 C.F.R. § 19.112 (1977).

The Notice of Disagreement and Substantive Appeal must be filed with the Department of Veterans Affairs office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable Department of Veterans Affairs records have been transferred to another Department of Veterans Affairs office.  

In that case, the Notice of Disagreement or Substantive Appeal must be filed with the Department of Veterans Affairs office which has assumed jurisdiction over the applicable records.  38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 (1978).




The claimant and the representative, if any, will be informed of the right to initiate an appeal and the time within which to do so, the right to a personal hearing and the right to representation.  This information will be included in each notification of a determination of entitlement or nonentitlement to Veterans Administration benefits by the agency of original jurisdiction.  38 C.F.R. § 19.109 (1978).

Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition. 

Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).

(b) Tuberculosis; compensation. In service-connected cases, evaluations for active or inactive tuberculosis will be governed by the Schedule for Rating Disabilities (part 4 of this chapter). Where in the opinion of the rating board the veteran at the expiration of the period during which a total rating is provided will not be able to maintain inactivity of the disease process under the ordinary conditions of life, the case will be submitted under Sec. 3.321.

(c) Individual unemployability. (1) In reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of Sec. 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence. 
When in such a case the veteran is undergoing vocational rehabilitation, education or training, the rating will not be reduced by reason thereof unless there is received evidence of marked improvement or recovery in physical or mental conditions or of employment progress, income earned, and prospects of economic rehabilitation, which demonstrates affirmatively the veteran's capacity to pursue the vocation or 
occupation for which the training is intended to qualify him or her, or unless the physical or mental demands of the course are obviously incompatible with total disability. Neither participation in, nor the receipt of remuneration as a result of participation in, a therapeutic or rehabilitation activity under 38 U.S.C. 1718 shall be considered evidence of employability.

(2) If a veteran with a total disability rating for compensation purposes based on individual unemployability begins to engage in a substantially gainful occupation during the period beginning after January 1, 1985, the veteran's rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the veteran maintains the occupation for a period of 
12 consecutive months. For purposes of this subparagraph, temporary interruptions in employment which are of short duration shall not be considered breaks in otherwise continuous employment.  38 C.F.R. § 3.343.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations 
consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension. It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines. Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. 


Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. 

Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest. Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 

When syphilis of the central nervous system or alcoholic deterioration is diagnosed following a long prior history of psychosis, psychoneurosis, epilepsy, or the like, it is rarely possible to exclude persistence, in masked form, of the preceding innocently acquired manifestations. Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability. When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind.

(b) Doubtful cases. If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference ``

Rating continued pending reexamination ------ months from this date, Sec. 3.344.'' The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.

(c) Disabilities which are likely to improve. The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344.


Analysis

Duty to Assist

There have been changes in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA) now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002).  Among other things, this law redefines the obligations of VA with respect to the duty to assist and supersedes the decision of the United States Court of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order).  However, the Board must observe that the VCAA is not applicable to CUE claims/motions which the veteran relies on to compel reversal of the M&ROC rating decision of May 31, 1977.  Livesay v. Principi, 15 Vet. App. 165 (2001).  The Board believes that the correspondence, viewed collectively, that the M&ROC has provided him contains an acceptable discussion of the elements needed to support a CUE claim.  


CUE

The veteran argues, in essence, that the M&ROC on May 31, 1977 committed CUE when it terminated entitlement to a TDIU and reduced the schedular 60 percent evaluation for his spinal nerve injury residuals without observing applicable regulations.  

There are currently two statutorily authorized means to obtain reevaluation of a final VA benefit decision.  A final decision disallowing a claim may be revised based upon a showing of CUE in a prior decision by the Secretary or the Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, respectively, or reopened based upon submission of new and material evidence pursuant to 38 U.S.C.A. § 5108.  

This statutory basis is supplemented with a nonstatutory means to obtain review of a previously denied claim, holding that while a breach of the duty to assist is not the type of error that can provide the basis for a CUE claim in accordance with the CAVCs case law, in cases of grave procedural error, M&ROC or Board decisions are not final for purposes of direct appeal. 

Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that at some point, there is a need for finality within the VA claims adjudication process; thus, the tolling of finality should be reserved for instances of "grave procedural error"--error that may deprive a claimant of a fair opportunity to obtain entitlements provided for by law and regulation.  In Tetro v. Gober, 14 Vet. App. 100 (2000) examples of grave procedural error noted were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure to provide a statement of the case after receiving a notice of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) (failure to provide notification of denial tolls period to file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992) (failure to send statement of the case to accredited representative tolled 60 day period to respond) and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) (evidence sufficient to rebut presumption of administrative regularity for mailing of appeal notice).  None of these apply to the facts at hand regarding the 1977 rating decision.  

Clearly the appellant did receive adequate notice and appeal rights as provided in the regulations in effect at that time.  Nor does the veteran argue that he was the victim of bad advice or misinformation regarding the claim.  It appears he decided not to continue the appeal and the M&ROC reported his decision in a report of contact.  See, for example, Bone v. Brown, 9 Vet. App. 446 (1996); Walker v. Brown, 8 Vet. App. 356 (1995); Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).  

The argument in support of the claim does not point to any misinformation or other dilatory action by VA.  See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  

The Board believes it is important to recognize what constitutes CUE and what does not.  CUE is a very specific and rare kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  In essence it is undebatable error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  

Further, review for CUE in a prior rating decision must be based on the record and the law that existed when that decision was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  For example, changed diagnosis, failure to fulfill the duty to assist and a disagreement as to how the facts were weighed or evaluated are not examples of CUE.  Nor does CUE include the otherwise correct application of a statute or regulation where, subsequent to the M&ROC decision, there has been a change in the interpretation of the statute or regulation.  "It must be remembered that clear and unmistakable error is a very specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  



The applicable legal standard summarized recently in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in a case such as the veterans the M&ROC must establish a rating reduction or a TDIU termination is warranted by a preponderance of the evidence and in compliance 38 C.F.R. §§ 3.343 and 3.344 as applicable.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  See also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) holding that when a M&ROC reduces a veteran's disability rating without observing the applicable VA regulations, the reduction is void ab initio.  

The Board must observe that in Ternus v. Brown, 6 Vet. App. 370, 376 (1994) (emphasis added) the CAVC held that the RO's failure to apply the reduction regulation for total disability ratings assigned on schedular bases was CUE.  As a result of the obligation to apply all applicable law and regulations it would be error for the Board to conclude that failing to apply reduction regulations did not contain CUE.  See Olson v. Brown, 5 Vet. App. 430 (1993). 

In this case, the May 31, 1977 M&ROC decision in failing to address 38 C.F.R. §§ 3.343 and 3.344 abused its discretionary authority.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992).  Accordingly, the Board must conclude that the 1977 decision did contain CUE, was not in accordance with law and must be reversed.  

From the precedent decisions where VA has failed to follow its own regulations and makes a rating which results from the failure to follow applicable statutory or regulatory commands the decision is void ab initio.  Dofflemyer, 2 Vet. App. at 280-81.  

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) the CAVC explained that where a rating decision was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  


The M&ROC in 1977 did not articulate the evidentiary basis to conclude that the requirements of section 3.343(c) were met to impose a termination of a TDIU.  The rating decision or the SOC did not contain any reference to the applicable version of the regulation and that it was considered may not be reasonably inferred from the record.  

The evidence was at best conflicting regarding the veterans program of training since there was a determination of infeasibility prior to the May 31, 1977 rating decision.  It appeared much less that the clear and convincing evidence standard was applied to terminate a TDIU.  

It was not shown that he had markedly improved physical condition or similar evidence of employment progress.  The version of 38 C.F.R. §§ 3.343 and 3.344 applicable in 1977 is essentially in accord with the current version of each regulation. 

As for the reduction in the 60 percent disability rating, section 3.344 imposed obligations mandating all special examinations as determined from the case history.  The examination in May 1977 was initiated through the vocational rehabilitation service rather than as a routine examination for compensation purposes.  Indeed, the M&ROC had affirmed the TDIU and 60 percent schedular rating without any indicated need for a future examination.  It also does not appear from the rating action that consideration was given to whether any improvement would be sustained under ordinary conditions of life.  See Hayes v. Brown, 9 Vet. App. 67 (1996) that reversed the BVA where it recognized that a more thorough examination was required under § 3.344(a), but omitted those requirements.  See also Kitchens, supra reversing the Board decision that failed to discuss the applicability of 38 C.F.R. § 3.344(a).  The same standard applies to an M&ROC determination and requires that the May 31, 1977 rating decision be reversed.   


ORDER

The rating decision of May 31, 1977, wherein the M&ROC reduced the evaluation for spinal nervy injury residuals from 60 percent to 30 percent and terminated entitlement to a TDIU having constituted CUE, the appeal is allowed subject to the regulations governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
